DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection.

Applicant has amended the claims.  In order to address these amendments, prior art Swenson has been added.  Please see the rejections that follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-5, claim 1 recites ‘…a data delivery scheduler… and the base-stations and configured to… of the base-stations.’  It is unclear if ‘the base-stations’ is referring to one base-station or multiple base-stations.  Previously in the claim, Applicant claims one or more base-stations but here Applicant is claiming base-stations.  Claims 2-5 do not cure the deficiencies of claim 1 and are rejected for similar reasons.

Regarding claims 1-5, claim 1 recites ‘…wherein a specific base-station of the one or more base-stations is configured to transmit data flow to the computing device, wherein the computing device analyzes the data flow and transmits the data flow to be received by the specific base-station…’  It is unclear if the data flow is flowing to the specific base-station or from the specific base-station.  Claims 2-5 do not cure the deficiencies of claim 1 and are rejected for similar reasons.

Regarding claims 6-10, claim 6 recites ‘…altering delivery prioritization… of the base-stations…’  It is unclear if ‘the base-stations’ is referring to one base-station or multiple base-stations.  Previously in the claim, Applicant claims one or more base-stations but here Applicant is claiming base-stations.  Claims 7-10 do not cure the deficiencies of claim 6 and are rejected for similar reasons.

Regarding claims 6-10, claim 6 recites ‘…wherein a specific base-station of the one or more base-stations is configured to transmit data flow to the computing device, wherein the computing device analyzes the data flow and transmits the data flow to be received by the specific base-station…’  It is unclear if the data flow is flowing to the specific base-station or from the specific base-station.  Claims 7-10 do not cure the deficiencies of claim 6 and are rejected for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (2011/0038264), and further in view of Zhou (2013/0308450) and further in view of McDysan (2012/0131622) and further in view of Swenson (2013/0322242).

Regarding claim 1, Ishii discloses a cellular network comprising: (See Ishii fig. 1; 1000, cellular network)
a network core; 
said network core connected via a connection to one or more base-stations; (See Ishii fig.1, fig. 5; 400, core network, (e.g. network core) connected via a connection to 200, base station which provides access to UEs (e.g. access segments) through logical channels)
a computing device configured to: (processor executing algorithm stored in memory)
monitor data flow through said connection; 
inspect and parse the data flow to identify packet streams encapsulated within the data flow and determine characteristics of the packet streams; and 
estimate a congestion level of cells of the base-stations based on data extracted by said computing device by inspecting packets within the data flow; (See Ishii para. 94-95, fig. 3; estimating processing load for each sector of a base station of the network access segment between a base station and UEs; estimating congestion level (e.g. data transfer load) based upon processing load, number of mobile stations, etc.; para. 100-101, congestion level may be determined for each service type (e.g. identifying and monitoring based upon type such as VoIP stream, other streaming service, etc.) (i.e. inspecting and parsing))
Ishii does not explicitly disclose data tunneling by encapsulating. However, Zhou
does disclose data tunneling by encapsulating. (See Zhou para. 128, lines 5-7; flows
encapsulated with tunneling) Therefore it would have been obvious to one of
ordinary skill in the art before the effective filing date of the claimed invention to modify
the apparatus of Ishii to include the teaching of data tunneling by encapsulating of Zhou
with the motivation being to provide security for data being transmitted which increases
privacy and prevents snooping on data and further using known methods (e.g. IPsec
tunneling) which yields predictable results (e.g. security, privacy, etc.).
	Ishii in view of Zhou does not explicitly a data delivery scheduler comprising a processor configured that alters delivery prioritization of data packets carrying data of one or more nonrealtime data-types.  However, McDysan does disclose a data delivery scheduler comprising a processor configured that alters delivery prioritization of data packets carrying data of one or more nonrealtime data-types. (See McDysan para. 83; reducing or ceasing of non-real time data based upon congestion (e.g. altering prioritization; less priority); processor is inherent; obvious to make integral or separable) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ishii in view of Zhou to include the teaching of a data delivery scheduler comprising a processor configured that alters delivery prioritization of data packets carrying data of one or more nonrealtime data-types of McDysan with the motivation being to allow for the timely arrival of more important data that is more susceptible to jitter, delay, etc. when congestion conditions are discovered and further help relieve temporary congestion and/or loading on a base station/ cell sector.
Ishii in view of Zhou in view of McDysan does not explicitly disclose wherein a specific base-station is configured to transmit data flow to the computing device, wherein the computing device analyzes the data flow and transmits the data flow to be received by the specific base station.  However, Swenson does disclose wherein a specific base-station is configured to transmit data flow to the computing device, wherein the computing device analyzes the data flow and transmits the data flow to be received by the specific base station.  (See Swenson para. 61, fig. 1; Steering device and network controller (e.g. computer device) base station transmits data to steering device and network controller which analyzes the data flow and data is transmitted to the base station from the steering device and network controller)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Ishii in view of Zhou in view of McDysan to include the teaching of wherein a specific base-station is configured to transmit data flow to the computing device, wherein the computing device analyzes the data flow and transmits the data flow to be received by the specific base station of Swenson with the motivation being to optimize flows for segments that may be congested and further to better manage limited network resources and further to quickly adjust scheduling and other parameters to minimize congestion and/or traffic.

Regarding claim 2, Ishii in view of Zhou in view of McDysan in view of Swenson discloses the network according to claim 1, wherein said computing device is configured to perform packet inspection of data packets of one or more packet streams and to identify a payload data-type within downstream packets heading towards a wireless client device. (See Ishii para. 94-95, fig. 3; estimating processing load for each sector of a base station of the network access segment between a base station and UEs; estimating congestion level (e.g. data transfer load) based upon processing load, number of mobile stations, etc.; para. 100-101, congestion level may be determined for each service type (e.g. identifying and monitoring based upon type such as VoIP stream, other streaming service, etc.; a payload data-type); para. 101; downlink packets (e.g. downstream); downlink is towards UE)
Ishii does not explicitly disclose data tunneling by encapsulating.  However, Zhou does disclose data tunneling by encapsulating.  (See Zhou para. 128, lines 5-7; flows encapsulated with tunneling)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ishii to include the teaching of data tunneling by encapsulating of Zhou with the motivation being to provide security for data being transmitted which increases privacy and prevents snooping on data and further using known methods (e.g. IPsec tunneling) which yields predictable results (e.g. security, privacy, etc.). 

	Regarding claim 3, Ishii in view of Zhou in view of McDysan in view of Swenson discloses the network according to claim 1, wherein said computing device is configured to associate data packets of one or more packet streams with a specific coverage cell of a specific base-station. (See Ishii para. 94-95, fig. 3; estimating processing load for each sector of a base station (e.g. a specific coverage cell of a specific base station) of the network access segment between a base station and UEs; estimating congestion level (e.g. data transfer load) based upon processing load, number of mobile stations, etc.; para. 100-101, congestion level may be determined for each service type (e.g. identifying and monitoring based upon type such as VoIP stream, other streaming service, etc.)
Ishii does not explicitly disclose data tunneling by encapsulating.  However, Zhou does disclose data tunneling by encapsulating.  (See Zhou para. 128, lines 5-7; flows encapsulated with tunneling)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ishii to include the teaching of data tunneling by encapsulating of Zhou with the motivation being to provide security for data being transmitted which increases privacy and prevents snooping on data and further using known methods (e.g. IPsec tunneling) which yields predictable results (e.g. security, privacy, etc.). 

	Regarding claim 4, Ishii in view of Zhou in view of McDysan in view of Swenson discloses the network according to claim 3, wherein said computing device is configured to update a data set indicating data transfer loads for each of one or more wireless coverage cells of the one or more base-stations. (See Ishii para. 94-95, fig. 3; estimating processing load for each sector of a base station (e.g. a specific coverage cell of a specific base station) of the network access segment between a base station and UEs; estimating congestion level (e.g. data transfer load) based upon processing load, number of mobile stations, etc.; para. 100-101, congestion level may be determined for each service type (e.g. identifying and monitoring based upon type such as VoIP stream, other streaming service, etc.); that is these congestion levels for each service type are updated and compared to thresholds shown in fig. 3)

Regarding claim 5, Ishii in view of Zhou in view of McDysan in view of Swenson discloses the network according to claim 1, wherein said base-station is adapted to provide an indication of a wireless data transfer condition associated with one or more coverage cells of said base-station. (See Ishii para. 94-95, fig. 3; estimating processing load for each sector of a base station (e.g. a specific coverage cell of a specific base station) of the network access segment between a base station and UEs; estimating congestion level (e.g. data transfer load) based upon processing load, number of mobile stations, etc.; para. 100-101, congestion level may be determined for each service type (e.g. identifying and monitoring based upon type such as VoIP stream, other streaming service, etc.); that is these congestion levels for each service type are updated and compared to thresholds shown in fig. 3; that is estimating congestion level (and processing load) is providing itself an indication of the wireless transfer condition)
	Ishii in view of Zhou in view of McDysan in view of Swenson do not explicitly disclose wherein a signal is sent with the data flow.  However, it would have been obvious to one of ordinary skill in the art possessing ordinary creativity to modify the method of Ishii in view of Zhou in view of McDysan in view of Swenson to include the teaching of wherein the signal is sent within the data flow with the motivation being it is common sense (that is, the estimating the congestion level (including processing load) is providing itself an indication of the wireless transfer condition; this indication while being processed and stored in memory can be intermingled with the data flow (within) or separate from the data flow (occurring before and/or after the data flow) either way there is no unexpected results and doing so is well within the skills of one of ordinary skill possessing ordinary creativity and common sense).


Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (2011/0038264), and further in view of Zhou (2013/0308450) and further in view of McDysan (2012/0131622) and further in view of Swenson (2013/0322242).

Regarding claim 6, Ishii discloses a method of operating a cellular network comprising (See Ishii fig. 1; 1000, cellular network)
transferring encapsulated packet streams between a network core and one or more base-stations, through a connection; (See Ishii fig.1, fig. 5; 400, core network, (e.g. network core) connected via a connection to 200, base station which provides access to UEs (e.g. access segments) through logical channels)
monitoring data flow through the connection; 
inspecting and parsing the data flow to identify the packet streams encapsulated within the data flow and determine characteristics of the packet streams; 
estimate a congestion level of cells of the base-stations based on data extracted by said computing device by inspecting packets within the data flow; (See Ishii para. 94-95, fig. 3; estimating processing load for each sector of a base station of the network access segment between a base station and UEs; estimating congestion level (e.g. data transfer load) based upon processing load, number of mobile stations, etc.; para. 100-101, congestion level may be determined for each service type (e.g. identifying and monitoring based upon type such as VoIP stream, other streaming service, etc.) (i.e. inspecting and parsing))
Ishii does not explicitly disclose data tunneling by encapsulating. However, Zhou does disclose data tunneling by encapsulating. (See Zhou para. 128, lines 5-7; flows encapsulated with tunneling) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ishii to include the teaching of data tunneling by encapsulating of Zhou with the motivation being to provide security for data being transmitted which increases privacy and prevents snooping on data and further using known methods (e.g. IPsec tunneling) which yields predictable results (e.g. security, privacy, etc.).
	Ishii in view of Zhou does not explicitly a data delivery scheduler comprising a processor configured that alters delivery prioritization of data packets carrying data of one or more nonrealtime data-types.  However, McDysan does disclose a data delivery scheduler comprising a processor configured that alters delivery prioritization of data packets carrying data of one or more nonrealtime data-types. (See McDysan para. 83; reducing or ceasing of non-real time data based upon congestion (e.g. altering prioritization; less priority); processor is inherent; obvious to make integral or separable) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ishii in view of Zhou to include the teaching of a data delivery scheduler comprising a processor configured that alters delivery prioritization of data packets carrying data of one or more nonrealtime data-types of McDysan with the motivation being to allow for the timely arrival of more important data that is more susceptible to jitter, delay, etc. when congestion conditions are discovered and further help relieve temporary congestion and/or loading on a base station/ cell sector.
Ishii in view of Zhou in view of McDysan does not explicitly disclose wherein a specific base-station is configured to transmit data flow to the computing device, wherein the computing device analyzes the data flow and transmits the data flow to be received by the specific base station.  However, Swenson does disclose wherein a specific base-station is configured to transmit data flow to the computing device, wherein the computing device analyzes the data flow and transmits the data flow to be received by the specific base station.  (See Swenson para. 61, fig. 1; Steering device and network controller (e.g. computer device) base station transmits data to steering device and network controller which analyzes the data flow and data is transmitted to the base station from the steering device and network controller)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Ishii in view of Zhou in view of McDysan to include the teaching of wherein a specific base-station is configured to transmit data flow to the computing device, wherein the computing device analyzes the data flow and transmits the data flow to be received by the specific base station of Swenson with the motivation being to optimize flows for segments that may be congested and further to better manage limited network resources and further to quickly adjust scheduling and other parameters to minimize congestion and/or traffic.



Regarding claim 7, Ishii in view of Zhou in view of McDysan in view of Swenson discloses the method according to claim 6, further comprising performing packet inspection of data packets of one or more packet streams to identify a payload datatype within downstream packets heading towards a wireless client device.  (See Ishii para. 94-95, fig. 3; estimating processing load for each sector of a base station of the network access segment between a base station and UEs; estimating congestion level (e.g. data transfer load) based upon processing load, number of mobile stations, etc.; para. 100-101, congestion level may be determined for each service type (e.g. identifying and monitoring based upon type such as VoIP stream, other streaming service, etc.; a payload data-type); para. 101; downlink packets (e.g. downstream); downlink is towards UE)
Ishii does not explicitly disclose data tunneling by encapsulating.  However, Zhou does disclose data tunneling by encapsulating.  (See Zhou para. 128, lines 5-7; flows encapsulated with tunneling)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ishii to include the teaching of data tunneling by encapsulating of Zhou with the motivation being to provide security for data being transmitted which increases privacy and prevents snooping on data and further using known methods (e.g. IPsec tunneling) which yields predictable results (e.g. security, privacy, etc.). 

Regarding claim 8, Ishii in view of Zhou in view of McDysan in view of Swenson discloses the method according to claim 6, further comprising associating data packets of one or more packet streams with a specific coverage cell of a specific base-station. (See Ishii para. 94-95, fig. 3; estimating processing load for each sector of a base station (e.g. a specific coverage cell of a specific base station) of the network access segment between a base station and UEs; estimating congestion level (e.g. data transfer load) based upon processing load, number of mobile stations, etc.; para. 100-101, congestion level may be determined for each service type (e.g. identifying and monitoring based upon type such as VoIP stream, other streaming service, etc.)
Ishii does not explicitly disclose data tunneling by encapsulating.  However, Zhou does disclose data tunneling by encapsulating.  (See Zhou para. 128, lines 5-7; flows encapsulated with tunneling)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ishii to include the teaching of data tunneling by encapsulating of Zhou with the motivation being to provide security for data being transmitted which increases privacy and prevents snooping on data and further using known methods (e.g. IPsec tunneling) which yields predictable results (e.g. security, privacy, etc.). 

Regarding claim 9, Ishii in view of Zhou in view of McDysan in view of Swenson discloses the method according to claim 8, further comprising generating a data set indicating data transfer loads for each of one or more wireless coverage cells of the one or more base-stations. (See Ishii para. 94-95, fig. 3; estimating processing load for each sector of a base station (e.g. a specific coverage cell of a specific base station) of the network access segment between a base station and UEs; estimating congestion level (e.g. data transfer load) based upon processing load, number of mobile stations, etc.; para. 100-101, congestion level may be determined for each service type (e.g. identifying and monitoring based upon type such as VoIP stream, other streaming service, etc.); that is these congestion levels for each service type are updated and compared to thresholds shown in fig. 3)

	Regarding claim 10, Ishii in view of Zhou in view of McDysan in view of Swenson discloses the method according to claim 6, further comprising generating a data set indicating data transfer loads for each of one or more wireless coverage cells of one or more base-stations. (See Ishii para. 94-95, fig. 3; estimating processing load for each sector of a base station (e.g. a specific coverage cell of a specific base station) of the network access segment between a base station and UEs; estimating congestion level (e.g. data transfer load) based upon processing load, number of mobile stations, etc.; para. 100-101, congestion level may be determined for each service type (e.g. identifying and monitoring based upon type such as VoIP stream, other streaming service, etc.); that is these congestion levels for each service type are updated and compared to thresholds shown in fig. 3)
Ishii in view of Zhou in view of McDysan in view of Swenson do not explicitly disclose wherein a signal is sent with the data flow.  However, it would have been obvious to one of ordinary skill in the art possessing ordinary creativity to modify the method of Ishii in view of Zhou in view of McDysan in view of Swenson to include the teaching of wherein the signal is sent within the data flow with the motivation being it is common sense (that is, the estimating the congestion level (including processing load) is providing itself an indication of the wireless transfer condition; this indication while being processed and stored in memory can be intermingled with the data flow (within) or separate from the data flow (occurring before and/or after the data flow) either way there is no unexpected results and doing so is well within the skills of one of ordinary skill possessing ordinary creativity and common sense).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461